J-S26023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON ALLEN MAINES                         :
                                               :
                       Appellant               :   No. 1541 WDA 2019

            Appeal from the PCRA Order Entered September 20, 2019
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0001919-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON MAINES                               :
                                               :
                       Appellant               :   No. 1545 WDA 2019

            Appeal from the PCRA Order Entered September 20, 2019
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0000774-2013


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 17, 2020

        Jason Maines appeals the denial of his request for relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Maines challenges

the Commonwealth’s closing argument raises a Brady1 claim, and argues his

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Brady v. Maryland, 373 U.S. 83 (1963).
J-S26023-20



trial counsel was ineffective. We affirm on the basis of the PCRA court’s

opinion. See PCRA Ct. Op., filed Sept. 20, 2019.

       In 2014, a jury found Maines guilty of Criminal Attempt – Possession

with Intent to Deliver; Criminal Attempt – Possession of a Controlled

Substance; Terroristic Threats; and Witness Intimidation.2 The jury also found

him guilty at a separate docket of Conspiracy – Robbery; Robbery; Burglary;

Criminal Trespass; and two counts of Aggravated Assault.3 The trial court

imposed an aggregate sentence of 19 to 40 years’ incarceration. We affirmed

the judgment of sentence, and our Supreme Court denied Maines’ petition for

allowance of appeal. See Commonwealth v. Maines, No. 584 MDA 2015,

2016 WL 1734921 (Pa.Super. filed May 2, 2016) (unpublished memorandum),

appeal denied, 160 A.3d 758 (Table) (Pa. filed Oct. 25, 2016).

       Maines filed the instant timely PCRA petition in November 2017. The

PCRA court appointed counsel who filed an amended PCRA petition.4 The PCRA

court held a hearing after which it denied the PCRA petition. This timely appeal

followed.

       On appeal, Maines raises the following issues:
____________________________________________


2 18 Pa.C.S.A. § 901, 35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. § 901, 35 P.S.
§ 780-113(a)(16); 18 Pa.C.S.A. § 2706(a)(1); and 18 Pa.C.S.A. § 4952(a)(1),
respectively.

318 Pa.C.S.A. §§ 903, 3701(a)(1); 3701(a)(1); 3502(a)(1); 3503(a)(1); and
2702(a)(1), (a)(4), respectively.

4The counsel whom the court initially appointed obtained leave to withdraw,
and the court appointed new counsel who entered his appearance in December
2018.

                                           -2-
J-S26023-20



         1. Did the lower court err by denying PCRA Relief on the
         basis of constitutional violations by the Commonwealth
         when the Commonwealth:

            a. engaged in impermissible inflammatory rhetoric,
            impermissible vouching, and impermissible Biblical
            references during closing argument?

            b. failed to disclose exculpatory evidence in the form of
            two discarded prior statements by a witness who
            implicated [Maines] in a third statement?

         2. Did the lower court err by denying PCRA Relief on the
         basis of ineffective assistance of counsel when trial counsel:

            a. failed to disclose a conflict of interest in the form of his
            own contemporaneous prosecution by the same office
            that was prosecuting [Maines]?

            b. failed to raise a viable Brady claim concerning the
            deprivation of inconsistent witness statements?

            c. failed to object to impermissible rhetoric by the
            Commonwealth during closing argument?

            d. failed to conduct a sufficient investigation?

            e. failed to sufficiently cross-examine witnesses,
            challenge a photographic array, present evidence
            concerning alternative suspects, object to impermissible
            evidence, and challenge the identification of a vehicle as
            belonging to [Maines]?

         3. Did the lower court err by denying relief on the cumulative
         effect of multiple errors?

Maines’ Br. at 2-3.

      When reviewing the denial of PCRA relief, we determine whether “the

determination of the PCRA court is supported by the evidence of record and is

free of legal error. The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Commonwealth v.


                                       -3-
J-S26023-20



Larkin, --- A.3d ----, 2020 WL 3869710, at *4 (Pa.Super. 2020) (en banc)

(citation omitted).

      Maines claims that the prosecutor made impermissible comments in

closing argument. He argues that the Commonwealth’s closing argument was

improper because it vouched for the credibility of witnesses and included

biblical references. Maines’ Br. at 16, 19. This claim is waived as Maines could

have raised this issue on direct appeal, but failed to do so. See 42 Pa.C.S.A.

§ 9544(b) (“an issue is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state postconviction proceeding”).

      Next, Maines alleges that the Commonwealth withheld exculpatory

evidence, in violation of Brady, in the form of two statements from a witness,

Michael Edwards, that a detective allegedly threw in the trash. He waived this

claim as well by not raising it on direct appeal.

      Maines also claims that the PCRA court erred in denying his

ineffectiveness claims. He argues that trial counsel was ineffective because he

had a conflict of interest and failed to do numerous things: raise a Brady

violation, object to alleged prosecutorial misconduct, impeach witnesses,

investigate or interview witnesses or potential witnesses, call Edwards as a

witness, challenge various identifications, and allow Maines to testify.

      We presume counsel was effective and a petitioner bears the burden of

proving otherwise. See Commonwealth v. Brown, 161 A.3d 960, 965

(Pa.Super. 2017). A petitioner may overcome the presumption by pleading

                                      -4-
J-S26023-20



and proving all of the following: “(1) the underlying legal claim has arguable

merit; (2) counsel had no reasonable basis for his or her action or inaction;

and (3) the petitioner suffered prejudice because of counsel’s ineffectiveness.”

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011). A petitioner’s

failure to prove any one factor defeats the ineffectiveness claim. See

Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa. 2008).

      The PCRA court denied all of Maines’ ineffectiveness claims. The court

explained that the fact that defense counsel was allegedly being prosecuted

for driving under the influence by the same District Attorney’s office as was

prosecuting Maines did not create a conflict of interest, and even if it did,

Maines had not shown prejudice. See PCRA Ct. Op. at 9. The court next

concluded that Maines’ Brady claim was meritless because he “failed to

establish that the first two statements are materially exculpatory evidence as

he failed to establish either statement contained information that was different

from the third statement.” Id. at 14.

      The PCRA court also concluded that counsel was not ineffective for

failing to object to the Commonwealth’s closing argument because Maines

failed to show that he was prejudiced by the Commonwealth’s comments. Id.

at 18, 19-21. It rejected Maines’ claim predicated on a failure to impeach

witnesses because “[a] review of the trial transcripts shows that [counsel]

engaged in vigorous cross-examination of each of these witnesses including

highlighting inconsistencies between their statements and their testimony.”
Id. at 21-22. Regarding Maines’ claim that counsel was ineffective for not

                                     -5-
J-S26023-20



interviewing witnesses or potential witnesses, the PCRA court found that

Maines had failed to show that the actions of counsel were not reasonable. Id.

at 23. The PCRA court also found that the claim that counsel ought to have

challenged witnesses’ identification of him in a photo array was meritless

because Maines had presented no evidence that counsel had unreasonably

concluded that such a motion would not have been successful. Id. at 25.

      The PCRA court also rejected Maines’ claim that counsel was ineffective

for failing to challenge the witnesses’ identification of Maines’ vehicle. The

court explained that he had “presented no evidence that had [counsel]

followed a different strategy, such as calling an expert witness, the outcome

of the trial would have been different,” in view of the evidence against Maines.
Id. at 26. As for Maines’ claim that counsel was ineffective for refusing to

allow him to testify, the court rejected it based on its factual finding that

Maines had agreed with counsel that it was not in his best interest to testify

and had therefore decided not to testify. Id.

      For his final claim, Maines alleges that “[t]he lower court erred by

denying relief based on the existence of cumulative error.” Maines’ Br. at 35.

He maintains the cumulative error exists in this case when looking at the

alleged prosecutorial misconduct, the alleged Brady violations, and his claims

of ineffective assistance of counsel. See id. Since each of these claims fails

for lack of merit or of arguable merit, they do not in combination entitle Maines

to relief. See Commonwealth v. Spotz, 84 A.3d 294, 321 n.22 (Pa. 2014)




                                      -6-
J-S26023-20



(stating that claims that fail due to lack of merit or arguable merit cannot

collectively entitle a petitioner to relief).

      After a review of the parties’ briefs, the certified record, and the relevant

law, we find no abuse of discretion or error in the PCRA court’s ruling. We thus

affirm the rejection of Maines’ prosecutorial misconduct and Brady claims, for

the reasons set forth above. We affirm the denial of his ineffectiveness claims

on the basis of the well-reasoned opinion of the Honorable Norman A.

Krumenacker, III, which we adopt and incorporate herein. See PCRA Ct. Op.

at 6-27.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2020




                                        -7-